

117 HRES 655 IH: Expressing support for the designation of the week of September 18 through September 25, 2021, as “National Estuaries Week”.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 655IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Posey (for himself, Ms. Bonamici, Mr. Mast, Mr. Larsen of Washington, Mr. Cicilline, Mr. Langevin, Mr. Smith of Washington, Mr. Huffman, Mr. Graves of Louisiana, and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the designation of the week of September 18 through September 25, 2021, as National Estuaries Week.Whereas estuary regions cover only 13 percent of the land area in the continental United States but contain nearly 43 percent of the population, 40 percent of the jobs, and nearly 50 percent of the economic output of the United States;Whereas the Nation’s oceans, estuaries, and Great Lakes continue to fuel economic growth across the Nation with employment from the estuarine and ocean economy growing at 2.7 percent in 2016, compared to the national average employment growth of 1.7 percent;Whereas estuary, ocean, and Great Lakes economy sectors created 85,000 new jobs between 2015 to 2016, employed 3,300,000 people, and contributed $124,000,000,000 in gross domestic product;Whereas employment in the ocean economy increased by 14.5 percent from prerecession levels (2007), three times the rate of recovery of the United States economy as a whole;Whereas the commercial and recreational fishing industries support over 1,740,000 jobs in the United States;Whereas, in 2017—(1)commercial and recreational saltwater fishing in the United States generated more than $244,000,000,000 in sales and contributed $110,700,000,000 to the gross domestic product of the United States; (2)angler trip expenditures totaled nearly $10,500,000,000; and(3)saltwater recreational fishing supported 487,000 jobs, generated $73,800,000,000 in sales impacts across the economy, and contributed $41,500,000,000 to the gross domestic product of the United States;Whereas estuaries provide vital habitats for—(1)countless species of fish and wildlife, including more than 68 percent of the commercial fish catch in the United States by value and 80 percent of the recreational fish catch in the United States by weight; and(2)many species that are listed as threatened or endangered species;Whereas estuaries provide critical ecosystem services that protect human health and public safety, including water filtration, flood control, shoreline stabilization, erosion prevention, and the protection of coastal communities during hurricanes, storms, and other extreme weather events;Whereas, by the 1980s, the United States had already lost more than 50 percent of the wetlands that existed in the Thirteen Original Colonies;Whereas some bays in the United States that were once filled with fish and oysters have become dead zones filled with excess nutrients, chemical waste, and marine debris;Whereas harmful algal blooms are hurting fish, wildlife, and human health, and are causing serious ecological and economic harm to some estuaries;Whereas changes in sea level can affect estuarine water quality and estuarine habitats;Whereas section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) (commonly known as the Clean Water Act) authorizes the development of comprehensive conservation and management plans to ensure that the designated uses of estuaries are protected and to restore and maintain the—(1)chemical, physical, and biological integrity of estuaries; (2)water quality; (3)balanced indigenous population of shellfish, fish, and wildlife; and(4)recreational activities in estuaries;Whereas the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) provides that the policy of the United States is to preserve, protect, develop, and, if possible, restore or enhance the resources of the coastal zone of the United States, including estuaries, for current and future generations;Whereas 28 coastal and Great Lakes States and territories of the United States operate or contain a National Estuary Program or a National Estuarine Research Reserve;Whereas scientific study leads to a better understanding of the benefits of estuaries to human and ecological communities;Whereas the Federal Government, State, local, and Tribal governments, national and community organizations, and individuals work together to effectively manage the estuaries of the United States;Whereas estuary restoration efforts restore natural infrastructure in local communities in a cost-effective manner, helping to create jobs and reestablish the natural functions of estuaries that yield countless benefits; andWhereas the week of September 18 through September 25, 2021, is recognized as National Estuaries Week to increase awareness among all people of the United States, including Federal Government and State, local, and Tribal government officials, about the importance of healthy estuaries and the need to protect and restore estuaries: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Estuaries Week;(2)supports the goals and ideals of National Estuaries Week;(3)acknowledges the importance of estuaries to sustaining employment in the United States and the economic well-being and prosperity of the United States;(4)recognizes that persistent threats undermine the health of estuaries;(5)applauds the work of national and community organizations and public partners that promote public awareness, understanding, protection, and restoration of estuaries;(6)supports the scientific study, preservation, protection, and restoration of estuaries; and(7)expresses the intent of the House of Representatives to continue working to understand, protect, and restore the estuaries of the United States.